                  Case 20-34682 Document 201 Filed in TXSB on 11/13/20 Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

CASE NO. 20-34682 (DRJ)                              §                         DEBTOR: BOUCHARD
(JOINTLY ADMINISTERED)                               §                         TRANSPORTATION CO., INC., et al. 1
                                                     §                         JUDGE: DAVID R. JONES
WITNESSES:                                           §                         COURTROOM DEPUTY: Vriana
Any authorized representative of the Debtors         §                         Portillo
Any fact or expert witness called by any other party §                         ATTY'S NAME: Sean B. Davis
Any rebuttal or impeachment witness                  §                         ATTY'S PHONE: (713) 650-8400
                                                     §                         TEXAS BAR NO.: 24069583
                                                     §                         DATE: November 17, 2020 at 3:00 P.M.
                                                     §                         NATURE OF PROCEEDING:
                                                     §                         Debtors' Motion to Deem Lease Rejected,
                                                     §                         or to Reject Lease as of Petition Date [DN
                                                     §                         178]

                              HOUSTON NFL HOLDINGS L.P.’S EXHIBIT INDEX


                                                                                                                                 D   A
                                                                                                                                 I   F
                                                                                                                                 S   T
                                                                                                                                 P   E
                                                                                       O                                         O   R
                                                                           M           F          O                              S
                                                                           A           F          B          A                   I   T
                                                                           R           E          J          D         D         T   R
                                                                           K           R          E          M         A         I   I
 EX.                                                                       E           E          C          I         T         O   A
 NO.       DESCRIPTION                                                     D           D          T          T         E         N   L


           Any exhibits designated by any other parties in
           interest
           Any pleadings, reports, exhibits, transcripts,
           Court orders, or other documents filed in the
           Debtors' bankruptcy cases

           Any impeachment or rebuttal exhibits


       1
        Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last four
       digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on the
       website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
       Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.

HOUSTON NFL HOLDINGS L.P.'S
WITNESS & EXHIBIT INDEX FOR NOVEMBER 17, 2020 HEARING                                                                      PAGE 1 OF 2
               Case 20-34682 Document 201 Filed in TXSB on 11/13/20 Page 2 of 2




              Houston NFL Holdings, L.P. (the "Houston NFL") reserves the right to amend or

       supplement this Witness and Exhibit List at any time prior to the November 17, 2020 hearing

       and/or in compliance with the Bankruptcy Local Rules and the Orders of this Court. Houston

       NFL also reserves the right to provide any documents that may be amended or supplemented in

       this Exhibit List to opposing counsel and to this Court as they become available.

              DATED: November 13, 2020.

                                                    Respectfully submitted,

                                                    WINSTEAD PC
                                                    600 Travis Street
                                                    Suite 5200
                                                    Houston, Texas 77002
                                                    (713) 650-8400 (Telephone)
                                                    (713) 650-2400 (Facsimile)

                                                    By:    /s/ Sean B. Davis
                                                           Sean B. Davis
                                                           Texas Bar No. 24069583
                                                           S.D. Tex. No. 1048341

                                                    ATTORNEYS FOR HOUSTON NFL HOLDINGS,
                                                    L.P.



                                            Certificate of Service

              This is to certify that on November 17, 2020, a true and correct copy of the above and
       foregoing was served by electronic transmission to all registered ECF users appearing in this
       case pursuant to the electronic filing procedures in this District.

                                                           /s/ Sean B. Davis
                                                           One of Counsel




HOUSTON NFL HOLDINGS L.P.'S
WITNESS & EXHIBIT INDEX FOR NOVEMBER 17, 2020 HEARING                                            PAGE 2 OF 2
4819-7285-6528v.1 4839-2508 10/26/2020
